    Case 16-10659-mdc         Doc 79    Filed 09/16/19 Entered 09/16/19 09:57:18            Desc Main
                                        Document     Page 1 of 3
                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:

         DAWN KANE, AKA DAWN                                   Chapter 13
         BLESCIA, AKA DAWN MARIE                               Bankruptcy No. 16-10659-MDC
         BLESCIA,

                          Debtor.

                                       *   * *     *   *   *   *

                         MOTION FOR RELIEF FROM AUTOMATIC STAY
                              PURSUANT TO 11 U.S.C. §362 (d)(1)

         TD Bank, N.A. by its counsel, SCHILLER, KNAPP, LEFKOWITZ & HERTZEL, LLP, as and

for a Motion for Relief from Automatic Stay pursuant to 11 U.S.C. §362(d)(1), states the following as

grounds therefor:

         1.     On February 1, 2019, the debtor, above-named, filed a Voluntary Petition in Bankruptcy

under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court for the Eastern District of

Pennsylvania.

         2.     The Court has jurisdiction to entertain this motion under 28 U.S.C. §157.

         3.     TD Bank, N.A. (hereinafter “TD”), is a secured creditor herein and the holder of a duly

perfected mortgage interest in certain real property located at 526-528 Delkab Street, Norristown,

Pennsylvania 19401 owned by, and upon information and belief, in the possession and control of the

debtor, above-named.

         4.     Pursuant to 11 U.S.C. §362, upon the commencement of the instant bankruptcy case, TD is

stayed from taking any action against the debtor to foreclose upon the real property.

         5.     On January 14, 2009, the debtor borrowed $165,000.00 from TD. The indebtedness was

evidenced by a Term Note, which was secured by a mortgage. Copies of the note and mortgage are

annexed hereto and made a part hereof as Exhibit “A”.

         6.     The Mortgage was recorded on or about February 4, 2009 in the Office of the Montgomery

County Clerk.
   Case 16-10659-mdc           Doc 79    Filed 09/16/19 Entered 09/16/19 09:57:18              Desc Main
                                         Document     Page 2 of 3

       7.       According to information provided by TD, as of July 24, 2019, the debtor was due for the

August 1, 2018 through May 1, 2019 monthly post-petition mortgage payments with arrears totaling

$14,021.80.

       8.       As of July 25, 2019, the current balance remaining due and owing to TD was $218,996.64.

Real Estate Solutions has valued the premises at $125,00.00. Therefore, there is no equity in the premises.



       9.       U.S.C. §362(d) provides for circumstances under which the Court may terminate, annul,

                modify, or condition the automatic stay. Specifically, 11 U.S.C. §362(d)(1) and (2),

                provide:

                "(d)   On request of a party in interest and after a notice and a hearing, the court shall grant
                       relief from the stay provided under subsection (a) of this section, such as by
                       terminating, annulling, modifying or conditioning such stay –

                       (1)     for cause, including the lack of adequate protection of an interest in
                               property of such party in interest; or

                       (2)     with respect to a stay of an act against property under subsection (a) of this
                               section, if –

                               (A)      the debtors do not have an equity in such property; and
                               (B)      such property is not necessary to an effective reorganization."

       10.      Debtor’s failure to make payments is a default under the note and mortgage constituting

cause for termination of the stay to allow the creditor to protect its interests in the property, which is

depreciating.

       11.      It is respectfully asserted that TD’s interest in the property will not be adequately protected

if the automatic stay is allowed to remain in effect.

       12.      Sufficient cause exists to grant TD, relief from the automatic stay which includes the

following:

                a. The debtor is in default under the terms and conditions of the note and mortgage.

                                                        2
   Case 16-10659-mdc         Doc 79    Filed 09/16/19 Entered 09/16/19 09:57:18             Desc Main
                                       Document     Page 3 of 3

               b. The security interest of TD with respect to the property is not adequately protected as

                   envisioned under 11 U.S.C. §361.

       13.     In the event relief from stay is granted, then TD shall provide surplus monies to the trustee

or debtor in possession.

       WHEREFORE, TD Bank, N.A. respectfully requests that pursuant to 11 U.S.C. §362 the Court

issue an Order granting Movant relief from automatic stay in order to obtain possession and dispose of its

property and for such other and further relief as to the Court may seem just and proper.


DATED: September 16, 2019                          TD Bank, N.A.
                                                   By Its Counsel


                                                   /s/ Martin A. Mooney
                                                   Martin A. Mooney, Esq.
                                                   SCHILLER, KNAPP,
                                                   LEFKOWITZ & HERTZEL, LLP
                                                   950 New Loudon Road, Suite 109
                                                   Latham, New York 12110-2100
                                                   Tel (518) 786-9069
                                                   E-Mail: mmooney@schillerknapp.com




                                                      3
